United States Court of Appeals
           For the Eighth Circuit
       ___________________________

               No. 16-3861
       ___________________________

            United States of America

       lllllllllllllllllllll Plaintiff - Appellee

                          v.

                  Jesse R. Benton

     lllllllllllllllllllll Defendant - Appellant
        ___________________________

               No. 16-3862
       ___________________________

            United States of America

       lllllllllllllllllllll Plaintiff - Appellee

                          v.

John Frederick Tate, also known as John M. Tate

     lllllllllllllllllllll Defendant - Appellant
        ___________________________

               No. 16-3864
       ___________________________

            United States of America

       lllllllllllllllllllll Plaintiff - Appellee
                                           v.

                Dimitrios N. Kesari, also known as Dimitri Kesari

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                    Appeals from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                              Submitted: April 6, 2017
                                Filed: May 11, 2018
                                  ____________

Before WOLLMAN and LOKEN, Circuit Judges, and NELSON,1 District Judge.
                         ____________

WOLLMAN, Circuit Judge.

      Jesse R. Benton, John Frederick Tate, and Dimitrios N. Kesari (Defendants)
were convicted by a jury of causing false records, in violation of 18 U.S.C. §§ 2 and
1519 (Count 2); causing false campaign expenditure reports, in violation of the
Federal Election Campaign Act (the Act), 52 U.S.C. §§ 30104(a)(1), (b)(5)(A), and
30109(d)(1)(A)(i) and 18 U.S.C. § 2 (Count 3); engaging in a false statements
scheme, in violation of 18 U.S.C. §§ 2 and 1001(a)(1) (Count 4); and conspiring to
commit the offenses listed above, in violation of 18 U.S.C. § 371 (Count 1).
Defendants appeal, arguing that the district court2 erred in denying their motions to

      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota, sitting by designation.
      2
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                          -2-
dismiss, for judgment of acquittal, and for a new trial; in instructing the jury; in
issuing certain evidentiary rulings; in denying Tate’s motion for severance; and in
issuing a discovery ruling. We affirm.

                                   I. Background

      Defendants were officials with Ron Paul’s 2012 presidential campaign. Benton
served as campaign chairman, Tate served as campaign manager, and Kesari served
as deputy campaign manager. During the primary campaign for the Republican Party
nomination, Defendants sought the endorsement of Iowa State Senator Kent
Sorenson, who had previously endorsed rival Republican candidate Michelle
Bachmann and was employed as Bachmann’s Iowa campaign chairman, in which
capacity he worked seventy to eighty hours a week and was paid $7,500 a month.

       On October 29, 2011, Aaron Dorr, the brother of Sorenson’s legislative aide,
Chris Dorr, emailed Tate a proposal, which stated that Sorenson would need to be
paid a salary of $8,000 a month to endorse Paul, Chris Dorr would need to be paid a
salary of $5,000 a month, and a $100,000 donation would need to be made to a
political action committee established by Sorenson. Tate shared the proposal with
Benton, among others, describing it as “insulting,” “offensive,” and “unethical,” and
stating that the Paul campaign could make a counter-proposal, simply refuse the
proposal, or communicate the proposal to the press, which he believed “would
destroy the Bachman[n] campaign, Kent, and possibly Aaron.” In reply, Benton sent
an email on October 31 addressed to Sorenson and Aaron and Chris Dorr, stating that
although he was pleased that Sorenson was considering supporting Paul, he was
surprised by the proposal because it appeared to be “trying to sell Kent’s endorsement
for hundreds of thousands of dollars and other in-kind support for future political
ventures,” which “would be unethical and illegal.” Benton further stated that the Paul
campaign “would be happy to employ [Sorenson] at fair market value,” which the
Bachmann campaign had set at $8,000 a month for Sorenson and $5,000 a month for

                                         -3-
Chris Dorr, and that Sorenson should respond to this offer by November 2. Later the
same day, Kesari told Tate in an email that he and Sorenson had arranged to meet for
dinner the following week. Tate responded by saying that Kesari should not “firm up
anything yet.”

       Aaron Dorr responded to Benton’s counter-offer on November 2, stating that
he alone was responsible for the earlier proposal and that Sorenson was unaware of
its details. He also stated that Sorenson would be unable to consider Benton’s
counter-offer until after November 8. Benton replied that the offer for Sorenson and
Chris Dorr to join the Paul campaign remained open but that it would require a
response by November 7.

       On November 13, Benton emailed Tate and Kesari that he was considering
telling the press about Sorenson’s endorsement proposal in light of a “cheap shot”
from Bachmann toward Paul. Tate replied that Benton should first contact Aaron
Dorr regarding the possibility of Sorenson’s endorsement. Kesari suggested that he
could meet with Sorenson and Sorenson’s wife, but Tate stated that Benton should
contact Aaron Dorr instead, which Benton agreed to do that night. On November 15,
after Dorr had failed to respond, Benton gave Kesari permission to meet with
Sorenson and Sorenson’s wife. Tate told Kesari, “Make sure you talk to Jesse about
how we want to do this and what you are supposed to say. We need to be very
careful.” Kesari agreed to do so.

      On November 21, Kesari emailed Tate and Benton that he had spoken with
Sorenson and his family over dinner the previous evening and learned that Sorenson
wanted to defect to the Paul campaign but in a way that would cause the least harm
to Bachmann. Tate replied, “Seems to me, next step is to make him an offer (in
person, not in writing) and give him a firm but polite deadline. In my view we would
want it to occur after Christmas, a few days before Caucus.” On December 23,



                                        -4-
Benton sent an email to Tate and others stating, “Sorenson is endorsing [Paul] on
Monday. We have his statement already.”

       Sorenson requested a meeting with Kesari on December 26. Kesari, Sorenson,
and Sorenson’s wife met at a restaurant to discuss Sorenson’s endorsement of Paul.
 In Sorenson’s absence, Kesari gave Sorenson’s wife a $25,000 check made out to
Grassroots Strategy, a corporation owned by Sorenson. After the meeting, Kesari
sent an email to campaign staffers saying, “The deal is done. Please draft a press
release and send to me and Jesse.” Attached to the email was Sorenson’s draft
statement endorsing Paul.

       On December 27, however, Kesari sent an email to Tate, Benton, and others
saying, “Hold the release. Kent is getting cold feet. He wants to meet with me in
about 2 hours. Any advice? Damn I was afraid of this.” Tate asked, “Why is he
getting cold feet? What can we do, say to help him? What time are you meeting him,
and where?” Benton replied, “I am not interested in this game any more. Dimitri,
pull the offer. If we can’t depend on him, I don’t want him involved.” Benton then
sent another email, saying, “In all seriousness, I am [not] sure what to do about this.
The DMR [Des Moines Register] has his statement, I sent last night since Kent said
[he] [was] [c]omfortable.” Benton told Tate and Kesari in subsequent emails that he
was considering telling the press about Sorenson’s request for payment if Sorenson
did not uphold his agreement to endorse Paul.

        According to Sorenson, he had a heated argument with Bachmann’s campaign
staff on December 28. Later that day, he drove to a rally for Paul at the Iowa State
Fairgrounds in Des Moines. Sorenson met Kesari in the parking lot and asked if
Kesari, Benton, and Tate were still “on board” with his endorsement of Paul; Kesari
replied that they were. Sorenson spoke with Benton and Kesari in the backstage area
of one of the buildings at the Fairgrounds, where Tate was also present. Sorenson
testified that Benton told him something to the effect of, “[Y]ou bled for us, we’ll

                                         -5-
take care of you,” which Sorenson understood to mean that he would be “financially
taken care of and politically taken care of.” Sorenson thereafter went on stage and
publicly endorsed Paul. Shortly after Sorenson’s endorsement, Kesari sent an email
to Fernando Cortes, the Paul campaign’s assistant controller, requesting a $25,000
wire transfer for the next morning. Copies of the email were sent to Benton and Tate
and stated that Benton had approved the wire. Tate replied the following day that the
wire was approved. The Paul campaign issued a press release announcing Sorenson’s
endorsement.

       After Sorenson endorsed Paul, members of the Bachmann campaign began
telling the press that the Paul campaign had paid Sorenson for his endorsement.
Responding to media inquiries, Benton stated that Sorenson would not be paid by the
Paul campaign, in one instance explicitly denying that Sorenson would be paid a
salary by the campaign. Tate sent an email to Benton, saying, “We need to make sure
anyone asked about this . . . is prepared to say the same thing. I would assume that
is something like: The Ron Paul campaign has not and is not paying Kent for his
endorsement. Kent decided to endorse Ron because blah blah blah. Short sweet and
truthful.”

      On December 29, the Paul campaign issued a press release that included a
statement from Sorenson that he “was never offered money from the Ron Paul
campaign or anyone associated with them and certainly would never accept any.”
The statement further stated, “Financial reports come out in just days which will
prove what I’m saying is true.” Benton had approved this release before it was made
public. In television interviews, Sorenson also denied being paid by the campaign.
He had been urged by Kesari to support this denial by referring to the forthcoming
financial reports and was told by Kesari not to cash the $25,000 check that Kesari had
given to Sorenson’s wife. Also on December 29, Cortes sent an email to Kesari,
Benton, and Tate, with the subject line “25k wire,” asking “Is this invoice still on for
today? Please send when you get.” Benton told Cortes to “[h]old for a couple days.”

                                          -6-
 Tate agreed that the wire should be held, and Kesari stated, “We are holding till after
the filing.” Kesari also explained that he did not want the wire “showing up on this
quarter filings.” Later that day, Cortes sent Tate a list of outstanding invoices, which
included “$25k - Dimitri’s mystery wire.” Tate responded, “Thanks. There will not
be the 25k dimitri wire for now. Wipe it off the books.”

      Kesari then arranged to pay Sorenson through a third party. He asked his
brother, Pavlo Kesari, if Pavlo could pay, via Pavlo’s video production company, a
graphic designer who had done work for the campaign. Pavlo replied that he could
not do so, but referred Kesari to his friend Sonny Izon, who owned a video
production company called Interactive Communications Technology (ICT). On
January 24, 2012, Sorenson sent Kesari an invoice addressed to ICT from Grassroots
Strategy Inc., the corporation owned by Sorenson, for “Consulting Services,”
consisting of $25,000 for “Retainer to provide services” and $8,000 for services
provided during the month of January 2012. Kesari sent the invoice to Pavlo, saying,
“Here is the invoice that needs to be taken care of. Send me an invoice for video
services.” Pavlo forwarded the invoice to Izon and added a $3,125 invoice for audio
equipment that Pavlo had rented to the Paul campaign. On February 5, Izon sent
Kesari an invoice charging the Paul campaign $38,125 for “Production Services.”

       After receiving the February 5 invoice, Kesari sent Tate an email asking “[d]id
jesse get kent paid?” Tate replied, “No idea. Ask him.” Kesari then emailed Benton,
asking “Did you get kent paid? Or should I submit the payment and pay him?”
Benton replied, “Yo[u] handle.” Kesari forwarded the invoice to Cortes, saying
“Please wire tomorrow morning[.] This is approved by jesse.” On March 21, Izon
sent Kesari an invoice charging the Paul campaign $8,850 for production services
rendered in February. Kesari forwarded the invoice to Cortes, saying that it was
“[a]pproved by jesse.” Cortes forwarded the invoice to Tate, asking if the payment
was approved, with Tate responding that it was. The same exchange took place
regarding the invoice for services in March. After receiving the invoice for services

                                          -7-
in April, Kesari forwarded it to Benton, asking “Kent’s bill[.] Pay?” Kesari then
forwarded the invoice to Cortes, saying that it was “[a]pproved by Jesse.” After
receiving the May invoice, Kesari forwarded it to Cortes, saying, “This should be the
last one.” Cortes forwarded the invoice to Tate, asking “[A]pproved? Dimitri said it
is the last one.” Tate approved the payment. After receiving the June invoice, Kesari
forwarded it to Cortes, saying, “This is the last one.” Cortes forwarded the invoice
to Tate, saying, “According to dimitri [this is] the last one (again)[.] Approved? 8k.”
 Tate told Cortes, “I will find out what it is.” Tate emailed Kesari, asking, “What is
this? What is it for, who is it? Why do we keep paying them? The last payment was
supposedly the last.” Kesari replied, “This [is] the last payment for kent Sorenson.
The deal jesse agreed to with kent.” Kesari sent Tate another email, saying, “I[t] was
for 6 months.” Tate then approved the payment.

       Sorenson testified that he performed some services for the Paul campaign while
being paid by it. He posed for photographs, made two television appearances, sent
emails, and recorded a phone call on behalf of the campaign. He traveled to South
Carolina and appeared at rallies in support of Paul, although he did not organize these
rallies, as he had done while working for the Bachmann campaign. While in South
Carolina he also met with state legislators and encouraged them to endorse Paul.

       Based on the invoices, Cortes and other campaign staff prepared wire
instructions for the payments to ICT, using a code designating the payments as
“audio/visual expenses.” The campaign used this information to report the payments
to the Federal Election Commission (the Commission). The campaign reported the
payments to ICT to the Commission as “audio/visual expenses,” using the code
assigned by Cortes.

       In response to media reports regarding the $25,000 check that Kesari had given
to Sorenson’s wife, Sorenson sent Kesari a draft press release in August 2013, which
stated that he had been offered the check but never cashed it and thus he “was never

                                         -8-
paid.” Kesari told Sorenson to hold the release until after Kesari had returned from
a trip abroad. Upon arriving in Toronto, Kesari placed phone calls to Sorenson, Tate,
and Benton. He placed several more phone calls to Sorenson, Tate, and Benton after
returning to Virginia. Kesari traveled to meet with Sorenson at his home. Sorenson
testified that upon arriving, Kesari lifted up his shirt and asked Sorenson to do the
same, to prove that neither was wearing a wire. Kesari asked Sorenson to give him
the check back or to alter it to show either a smaller amount or to show “Loan” as the
check’s purpose. Sorenson refused these requests.

       Defendants were indicted by a federal grand jury on Counts 1 through 4 as
described above. Benton was indicted on a count of making false statements to law
enforcement, in violation of 18 U.S.C. §§ 2 and 1001(a)(2) (Count 5) and Kesari was
indicted on a count of obstruction of justice, in violation of 18 U.S.C. § 1512(b)(3)
(Count 6). The district court dismissed without prejudice Counts 1 through 4 against
Benton and Tate because the government had presented information to the grand jury
that Benton and Tate had proffered to the FBI, in violation of their proffer
agreements. The jury convicted Kesari of Count 2, causing false records; acquitted
Kesari of Count 6, obstruction of justice; and acquitted Benton of Count 5, making
false statements to law enforcement. The jury was unable to reach a verdict on the
remaining counts.

      By way of a superseding indictment, a grand jury again charged Defendants
with Counts 1 through 4, except Kesari. who was not indicted on Count 2. After a
second trial, the jury convicted Defendants on all counts.




                                         -9-
                                    II. Discussion

             A. Statutory Construction and Sufficiency of the Evidence

       Defendants argue that the district court erred in denying their motions for
judgment of acquittal and for a new trial because the court misconstrued the relevant
statutes and the evidence was insufficient to support Defendants’ convictions.3 “The
district court’s statutory construction is a legal determination that we review de
novo.” United States v. Mack, 343 F.3d 929, 933 (8th Cir. 2003). “A motion for
judgment of acquittal should be granted only if there is no interpretation of the
evidence that would allow a reasonable jury to find the defendant guilty beyond a
reasonable doubt.” United States v. Boesen, 491 F.3d 852, 855 (8th Cir. 2007)
(quoting United States v. Cacioppo, 460 F.3d 1012, 1021 (8th Cir. 2006)). “This
court views the entire record in the light most favorable to the government, resolves
all evidentiary conflicts accordingly, and accepts all reasonable inferences supporting
the jury’s verdict.” Id. at 856. “We review the district court’s denial of a motion for
new trial for abuse of discretion.” United States v. Davis, 534 F.3d 903, 912 (8th Cir.
2008).4




      3
        Benton also appeals from the denial of his motion to dismiss the indictment,
a ruling that we review de novo. United States v. Sewell, 513 F.3d 820, 821 (8th Cir.
2008).
      4
       We reject at the outset Benton’s argument that the evidence was insufficient
because the district court erred in relying on Sorenson’s testimony. In considering
a motion for a new trial, “the district court may weigh the evidence and evaluate the
credibility of the witnesses, but the ‘authority to grant a new trial should be exercised
sparingly and with caution.’” Davis, 534 F.3d at 912 (quoting United States v.
Sturdivant, 513 F.3d 795, 802 (8th Cir. 2008)).

                                          -10-
                         1. Federal Election Campaign Act

        The Act requires the treasurer of a political campaign committee to file with
the Commission a report disclosing “the name and address of each [] person to whom
an expenditure in an aggregate amount or value in excess of $200 within the calendar
year is made by the reporting committee to meet a candidate or committee operating
expense, together with the date, amount, and purpose of such operating expenditure.”
52 U.S.C. § 30104(a)(1), (b)(5)(A). Violations of the Act’s reporting requirements
committed “knowingly and willfully” and “aggregating $25,000 or more during a
calendar year” may be punished by up to five years’ imprisonment. Id.
§ 30109(d)(1)(A)(i).

       Defendants argue that the Act does not prohibit a campaign from paying a
vendor, which in turn pays a sub-vendor, while reporting only the payment to the first
vendor. As the district court noted in its order denying Defendants’ motions, this
argument is unavailing because Defendants were not charged with violating the Act
merely by failing to report Sorenson as the ultimate recipient of the campaign’s
payments to ICT. Rather, the government “was properly permitted to argue that [the]
combination of a payee used to disguise the true payee, together with a false
statement of purpose, was sufficient to violate the statutes alleged in the indictment.”
D. Ct. Order of Oct. 24, 2016, at 4-5.

        The district court’s analysis does not conflict with the Commission’s decisions.
In Mondale for President, the Commission advised that a campaign may report
expenditures to a corporation it hired to provide media consulting services without
reporting the corporation’s expenditures to its sub-vendors. FEC Advisory Opinion
1983-25 (Mondale for President). And in Kirk for Senate, the Commission concluded
that a campaign had not violated the Act’s reporting requirements by paying a vendor
for media services, who in turn paid a sub-vendor that allegedly used some of the
funds to pay the personal expenses of the candidate’s girlfriend. Kirk for Senate,

                                         -11-
Matter Under Review (MUR) 6510 (FEC July 16, 2013). In both matters, however,
the Commission concluded that the vendors and sub-vendors had provided the
services described by the campaign. Indeed, in Mondale, the Commission noted that
itemization of the vendor’s payments to sub-vendors would not be required because
the campaign would report “specific information describing the various purposes of
each expenditure made” to the vendor, such as “media consulting fees, media
photocopy expenses, media buys, media production, and other similar descriptive
language that reflects the actual purpose of each” of the campaign’s expenditures to
the vendor. Here, by contrast, the government presented evidence that Defendants
caused false reports to the Commission that the payments to ICT were for
“audio/visual expenses,” when in reality ICT had provided no such services to the
campaign and the payments were instead for Sorenson’s endorsement.

       The Commission found a violation of the Act’s reporting requirements in a
matter whose facts are similar to those here, In the Matter of Jenkins for Senate 1996
and Woody Jenkins, MUR 4872 (FEC Feb. 15, 2002).5 The campaign had contracted
with a company called Impact Mail & Printing for computerized phone bank services.
The campaign wanted to conceal its association with Impact Mail, however, and to
that end it issued payments to its media firm, Courtney Communications, which then
transmitted the payments to Impact Mail. The campaign’s reports to the Commission
reflected disbursements to Courtney Communications and not to Impact Mail. The
Commission reasoned that because Courtney Communications “had no involvement
whatsoever with the services provided by Impact Mail,” and served only “as a conduit
for payment to Impact Mail so as to conceal the transaction with Impact Mail,” the
campaign had violated the Act’s reporting requirements.


      5
      Defendants contend that this matter lacks persuasive value because the
Commission’s views were set forth in a conciliation agreement reached by the
Commission and Respondents. We note, however, that the conciliation agreement
was accepted by majority vote of the Commissioners.

                                        -12-
       Defendants cite Boustany, Jr. MD for Congress, MUR 6698 (FEC Feb. 23,
2016), in support of their argument, but we do not find that case persuasive. The
supplement to the complaint in that matter set forth allegations similar to those in this
case, and in a three-to-three vote the Commission failed to find legal violations.
Those Commissioners voting to take no action pointed to the campaign’s descriptions
of the disbursement’s purpose as “[d]oor-to-door get-out-the-vote,” and noted that
while “a portion of the disbursement was ultimately used for another kind of [get-out-
the-vote] activity,” it would not be “a prudent use of Commission resources” to
investigate such a “minor discrepancy.” Here, by contrast, reporting the payments to
ICT as “audio/visual expenses,” when the actual purpose of the payments was for
Sorenson’s endorsement, can hardly be characterized as a “minor discrepancy.”

        We also reject Defendants’ argument that the coding of the disbursements to
ICT as “audio/visual expenses” did not render the reports false. That Sorenson
performed some work for the campaign that might arguably be described as an
audio/visual expense is beside the point. The government’s theory was that the
payments to Sorenson were for his endorsement and not for any audio/visual services,
a theory bolstered by the fact that the payments were arranged before Sorenson
performed any services. Based on Commission Branch Chief Michael Hartsock’s
trial testimony, Defendants contend that “a campaign is limited in the way that it can
report disbursements and still comply with the Commission’s facial review,” that the
Commission considers “audio/visual” to be an adequate expenditure purpose, and that
it considers “political consulting” or “endorsement” to be inadequate purposes.
Benton Br. 28-29. Hartsock’s testimony, however, was that the Commission’s lists
of adequate and inadequate disbursement purposes are non-exhaustive, and he agreed
that “while consulting is not an acceptable purpose, specifying the type of consulting
services provided can help to ensure that the purpose is considered adequate.” He
also testified that “audio/visual” does not appear on either the list of adequate or the
list of inadequate purposes. This testimony thus did not establish that “audio/visual”
was an accurate description of the purpose for the disbursements to ICT, nor did it

                                          -13-
establish that Defendants could not have accurately described the purpose for the
disbursements in a manner that would have been accepted by the Commission.

       Benton and Tate contend that the evidence was insufficient to support their
convictions under the Act because it did not show that they were involved in
preparing the false Commission reports. We disagree. The government presented
evidence that Benton and Tate coordinated with Kesari to offer Sorenson money in
return for endorsing Paul and that they approved a wire transfer to pay Sorenson after
he had done so. After the Bachmann campaign claimed that Sorenson had been paid
for his endorsement, Tate told Benton that everyone involved should be “prepared to
say the same thing,” namely, that Sorenson had not been paid for his endorsement.
Benton told members of the media that Sorenson would not be paid by the Paul
campaign. The Paul campaign issued a Benton-approved statement from Sorenson
that Sorenson would not be paid by the campaign and that the campaign’s
forthcoming Commission reports would bear out this claim. Tate and Benton
instructed Cortes to hold the previously-approved wire, which, Kesari explained, was
intended to prevent it from appearing on that quarter’s Commission report. Later,
Tate told Cortes to “[w]ipe [the wire] off the books.” Benton told Kesari to handle
the payments to Sorenson. Kesari sent several invoices from ICT to Cortes, saying
in nearly every case that the disbursements had been approved by Benton. Kesari told
Benton that the April invoice was for “Kent’s bill.” Tate approved the invoices after
Cortes forwarded them to him. Although Tate asked what the June invoice was for,
he approved the invoice immediately after Kesari told him that it was for “[t]he deal
jesse agreed to with kent.” The jury was entitled to infer from these facts that Benton
and Tate had knowingly and willfully caused Commission reports to be filed which
falsely reported the payments to Sorenson for his endorsement as payments to ICT
for audio/visual services.

      We reject Defendants’ arguments that the reporting requirements are so vague
or confusing that we should either apply the rule of lenity or determine that criminal

                                         -14-
enforcement is not appropriate in this case. As set forth above, Defendants were not
convicted for an unsuccessful, good-faith attempt to accurately report the
disbursements to ICT, but for knowingly and willfully causing false reports to be filed
with the Commission, a conviction that we conclude finds ample evidentiary support
in the record.

                             2. Causing False Records

      Defendants challenge their convictions under 18 U.S.C. § 1519, which
provides:

      Whoever knowingly alters, destroys, mutilates, conceals, covers up,
      falsifies, or makes a false entry in any record, document, or tangible
      object with the intent to impede, obstruct, or influence the investigation
      or proper administration of any matter within the jurisdiction of any
      department or agency of the United States or any case filed under title
      11, or in relation to or contemplation of any such matter or case, shall be
      fined under this title, imprisoned not more than 20 years, or both.

       Tate argues that applying § 1519 to false reports of campaign expenditures
would render the Act superfluous. “Section 1519 was enacted as part of the
Sarbanes-Oxley Act of 2002, 116 Stat. 745, legislation designed to protect investors
and restore trust in financial markets following the collapse of Enron Corporation.”
Yates v. United States, 135 S. Ct. 1074, 1079 (2015). The Supreme Court has
cautioned against “cut[ting] § 1519 loose from its financial-fraud mooring to hold that
it encompasses any and all objects, whatever their size or significance, destroyed with
obstructive intent.” Id. We conclude that applying § 1519 in the context of this case
does not pose such a risk. In Yates, the Court held that § 1519 was not applicable to
a fisherman’s actions in throwing undersized fish overboard in order to evade
punishment. Id. at 1078-79. The Court concluded that “[a] tangible object captured
by § 1519 . . . must be one used to record or preserve information.” Id. at 1079. The


                                         -15-
production of false financial records by a political campaign falls within that
framework. Accordingly, we join the Second Circuit in holding that a defendant may
properly be convicted for violations of the Act and of § 1519. See United States v.
Rowland, 826 F.3d 100 (2d Cir. 2016) (affirming convictions for violations of the Act
and 18 U.S.C. §§ 371, 1001, and 1519), cert. denied, 137 S. Ct. 1330 (2017).

       Tate also argues that Defendants’ § 1519 convictions fail because the false
reports alleged in this case do not implicate a “matter within the jurisdiction of” the
Commission. Regarding the identical phrase used in 18 U.S.C. § 1001, the Supreme
Court has stated that “[t]he most natural, nontechnical reading of the statutory
language is that it covers all matters confided to the authority of an agency or
department.” United States v. Rodgers, 466 U.S. 475, 479 (1984). “A department or
agency has jurisdiction, in this sense, when it has the power to exercise authority in
a particular situation.” Id. “Understood in this way, the phrase ‘within the
jurisdiction’ merely differentiates the official, authorized functions of an agency or
department from matters peripheral to the business of that body.” Id.

       We conclude that the filing of campaign-expenditure reports constitutes a
matter within the Commission’s jurisdiction under § 1519. As set forth above, the
Act requires campaigns to submit these reports and establishes penalties for their
falsity. The Commission is statutorily required to make these reports available for
public inspection. 52 U.S.C. § 30111(a); 11 C.F.R. § 5.4(a). Accordingly, and in
contrast to the situation that existed in United States v. Facchini, 874 F.2d 638 (9th
Cir. 1989) (en banc), where the Department of Labor’s authorization was only to
monitor the administrative structure of the state’s unemployment benefits program,
here the false Commission reports did not constitute “[m]ere access to information,”
but rather “information received [that was] directly related to an authorized function”
of the Commission. Id. at 642. We conclude that for the same reasons as described
above regarding the violation of the Act, the evidence was sufficient for the jury to



                                         -16-
find that Defendants knowingly falsified documents with the intent to impede the
Commission’s administration of that matter.

                            3. False Statements Scheme

       Under 18 U.S.C. § 1001(a)(1), “whoever, in any matter within the jurisdiction
of the executive, legislative, or judicial branch of the Government of the United
States, knowingly and willfully [] falsifies, conceals, or covers up by any trick,
scheme, or device a material fact” may be imprisoned for up to five years.
Defendants argue that, even assuming that they caused false reports to be submitted
to the Commission, the evidence was insufficient for the jury to convict them of
violating § 1001(a)(1) because the false statements were not material. We disagree.

       “A false statement is material if it has a natural tendency to influence or was
capable of influencing the government agency or official to which it was addressed.”
United States v. Chmielewski, 218 F.3d 840, 842 (8th Cir. 2000); see also United
States v. Gaudin, 515 U.S. 506, 509 (1995) (“The statement must have ‘a natural
tendency to influence, or [be] capable of influencing, the decision of the
decisionmaking body to which it was addressed.’” (quoting Kungys v. United States,
485 U.S. 759, 770 (1988))). Defendants contend that this standard was not met in
light of Hartsock’s testimony that a completed report filed with the Commission is
automatically posted on the Commission’s website and is taken down only if a
subsequent review determines that the report is incomplete. Defendants argue that
the false statements of purpose were not material because they did not influence the
Commission in light of the fact that accurate reports would have been published, just
as the false reports were.

      Perhaps so, but that does not foreclose the possibility that the Commission
might have taken different action had the reports truthfully described the
disbursements’ purpose. To prove materiality, the Commission needed to show only

                                        -17-
that the false reports were capable of influencing its decision and not that they
succeeded in doing so. United States v. Wintermute, 443 F.3d 993, 1001 (8th Cir.
2006). We conclude that the false statements in the reports satisfied § 1001(a)(1)’s
materiality requirements.

                                   4. Conspiracy

      Under 18 U.S.C. § 371, “[i]f two or more persons conspire [] to commit any
offense against the United States . . . or any agency thereof . . . and one or more of
such persons do any act to effect the object of the conspiracy,” each conspirator may
be imprisoned for up to five years. “Conspiracy is an . . . agreement to commit an
unlawful act.” United States v. Pullman, 187 F.3d 816, 820 (8th Cir. 1999) (quoting
Iannelli v. United States, 420 U.S. 770, 777 (1975)). “Proof of a defendant’s
involvement in a conspiracy may of course be demonstrated by direct or
circumstantial evidence.” United States v. Lopez, 443 F.3d 1026, 1030 (8th Cir.
2006) (en banc).

       We conclude that the evidence was sufficient for the jury to convict Defendants
of conspiracy. The government presented evidence that Defendants coordinated with
one another to conceal the payments to Sorenson by paying him through ICT and that
Defendants knew that the purpose of those payments would ultimately be falsely
reported to the Commission. That same evidence was sufficient to permit the jury to
find that Defendants entered into an agreement to take such action.

                                   B. Multiplicity

       Kesari argues that Counts 2, 3, and 4 were multiplicitous and thus violated his
rights under the Fifth Amendment’s Double Jeopardy Clause. We review this claim
de novo. United States v. Emly, 747 F.3d 974, 977 (8th Cir. 2014). Kesari argues
that we must determine “whether Congress intended the facts underlying each count

                                        -18-
to make up a separate unit of prosecution.” Id. (quoting United States v. Chipps, 410
F.3d 438, 447 (8th Cir. 2005)). This test applies, however, only when multiple counts
of an indictment charge the same statutory violation. Id. Here, each count charged
a violation of a different statute. Accordingly, we apply the test derived from
Blockburger v. United States, 284 U.S. 299 (1932), which provides that “if each
offense requires proof of an element not required by the other, the crimes are not
considered the same, and a double jeopardy challenge necessarily fails.” United
States v. Sandstrom, 594 F.3d 634, 654 (8th Cir. 2010) (quoting United States v.
Gamboa, 439 F.3d 796, 809 (8th Cir. 2006)). Each of the three counts requires proof
of an element the others do not: the Act requires a monetary threshold to be met;
§ 1519 requires an intent to impede, obstruct, or influence a federal matter; and
§ 1001 requires a showing of materiality.

                                   C. Severance

       Prior to the second trial, Tate moved to sever his trial from his codefendants
so that Kesari could testify on his behalf. A hearing was held before a magistrate
judge,6 during which Kesari’s counsel stated that if Tate’s trial were severed, Kesari
would testify that on December 28, the day Sorenson endorsed Paul, Tate was told
that Sorenson had not been promised anything in return for endorsing Paul; that
Kesari did not tell Tate about the $25,000 check he gave to Sorenson’s wife; that
Kesari had no recollection of telling Tate about the $25,000 wire; that no deal to pay
Sorenson existed until January 2012; that Kesari never passed on to Tate any
information about ICT or the method of paying Sorenson; and that Kesari does not
recall telling Tate anything about payments to Sorenson, including how they would
be reported to the Commission, other than in the emails offered into evidence. In
opposition, the government offered some of Kesari’s emails and an interview with the


      6
      The Honorable Helen C. Adams, United States Magistrate Judge for the
Southern District of Iowa.

                                        -19-
FBI, in which Kesari stated that Paul and another campaign officer did not know
about the deal to pay Sorenson but did not say the same about Tate. The district court
adopted the magistrate judge’s report and recommendation that the motion be denied
in light of the equivocal nature of Kesari’s testimony and the impeachment evidence
available to the government.

        “There is a preference in the federal system for joint trials of defendants who
are indicted together.” United States v. Anderson, 783 F.3d 727, 743 (8th Cir. 2015)
(quoting Zafiro v. United States, 506 U.S. 534, 537 (1993)). “This preference is
‘especially compelling when the defendants are charged as coconspirators.’” Id.
(quoting United States v. Basile, 109 F.3d 1304, 1309 (8th Cir. 1997)). “It is settled
in this circuit that a motion for relief from an allegedly prejudicial joinder of charges
or defendants raises a question that is addressed to the judicial discretion of the trial
court, and this court will not reverse in the absence of a clear showing of abuse of
discretion.” United States v. Starr, 584 F.2d 235, 238 (8th Cir. 1978) (quoting United
States v. Rochon, 575 F.2d 191, 197 (8th Cir. 1978)). “[I]n view of the strong
policies favoring joint trials where permissible, the defendant must show that the
co-defendant’s testimony would be substantially exculpatory. The defendant must
show that the co-defendant’s testimony would do more than ‘merely tend to
contradict a few details of the government’s case against [him or her].’” United
States v. DeLuna, 763 F.2d 897, 920 (8th Cir. 1985) (quoting United States v. Garcia,
647 F.2d 794, 796 (8th Cir. 1981)), abrogated on other grounds by United States v.
Inadi, 475 U.S. 387 (1986). In deciding whether a co-defendant’s testimony would
be substantially exculpatory, the district court was entitled to take into account “the
other trial evidence and the impeachment evidence available to the government.”
United States v. Oakie, 12 F.3d 1436, 1441 (8th Cir. 1993).

      Kesari’s proffered statements that Tate was told that Sorenson was promised
nothing for his endorsement, that Kesari could not recall telling Tate about the
$25,000 wire, that no deal to pay Sorenson existed until January 2012, and that Kesari

                                          -20-
could not recall telling Tate about the payments to ICT or the method of paying
Sorenson were contradicted by the record of emails between Benton, Tate, and
Kesari. Accordingly, although some of Kesari’s statements were unequivocal, and
even though Kesari’s failure to exonerate Tate during his interview with the FBI may
have had only weak impeachment value, we conclude that the district court did not
abuse its discretion in denying the motion.

                                  D. Jury Instructions

        Defendants argue that the district court erred in instructing the jury. “We
review defense challenges to the district court’s jury instructions for abuse of
discretion.” United States v. Carlson, 810 F.3d 544, 554 (8th Cir. 2016). “The test
is ‘whether the instructions, taken as a whole and viewed in light of the evidence and
applicable law, fairly and adequately submitted the issues in the case to the jury.’”
Id. (quoting United States v. Beckman, 222 F.3d 512, 520 (8th Cir. 2000)). When
review of jury instructions requires statutory interpretation, our review is de novo.
Id. at 551.

       Benton requested that the district court instruct the jury that it is not illegal: 1)
for a campaign to pay for an endorsement; 2) for a campaign to delay the timing of
payments from one reporting period to another; 3) for a campaign not to report
payments from vendors to sub-vendors; 4) for a campaign to make an expenditure to
a limited liability company without identifying its members or employees; or 5) for
a campaign to pay a vendor more than market value for services. The district court
instructed the jury on the first and third points. The court did not abuse its discretion
in denying the proposed instructions because none of the issues set forth therein
related to the government’s proffered theory of conviction. See United States v.
Wisecarver, 644 F.3d 764, 772 (8th Cir. 2011) (“A legally accurate but irrelevant jury
instruction may be error to the extent it misleads the jury.”).



                                           -21-
       Benton also requested that the district court instruct the jury that the term
“willfully,” which appears in both the Act and § 1001, should be defined as follows:
“A person acts willfully if he acts voluntarily and intentionally to violate a known
legal duty. It means that the defendant had knowledge of what the law required and
acted with the specific purpose to disobey the law.” Instead, the district court issued
the following instruction:

      A person acts willfully if he acts knowingly, purposely, and with the
      intent to do something the law forbids. That is, a person acts willfully
      when they act with the purpose to disobey or to disregard the law. A
      person need not be aware of the specific law or rule that his conduct may
      be violating, but he must act with the intent to do something that he
      knows the law forbids.

Benton argues that the term “willfully” is vague because this court recognizes more
than one definition of the term and thus he was entitled to have the district court give
his proposed instruction because it was the more lenient of the two. In Bryan v.
United States, however, the Supreme Court approved nearly identical jury
instructions, except with regard to “highly technical statutes that presented the danger
of ensnaring individuals engaged in apparently innocent conduct.” 524 U.S. 184,
194-95 (1998). Because Benton has not shown that this case falls within such an
exception, we find no abuse of discretion in the district court’s denial of his proposed
jury instruction.

     Likewise, the district court did not abuse its discretion in refusing to give
Benton’s proposed “debatable law” instruction, which stated:

      One factor for you to consider in deciding whether the defendants
      “knowingly and willfully” broke the law is whether the requirements of
      the law were vague or highly debatable. The more uncertain and
      debatable a law may be, the more difficult it may be to know whether
      certain conduct may violate the law. Sometimes the applicability of a


                                         -22-
      law may be very clear in some instances, but not in others. If the law is
      so uncertain or highly debatable that reasonable persons could disagree,
      then the defendants could not knowingly and willfully violate the law
      and you must find them not guilty.

      The district court instead issued the following instruction:

      Good-faith is a complete defense to Counts 1, 2, 3 and 4 in this case
      because good faith on the part of the defendants is inconsistent with
      willfulness as alleged in Counts 1, 3, and 4 and an intent to impede as
      alleged in Counts 1 and 2. If the defendants acted in good faith,
      sincerely believing themselves to be exempt by the law from the conduct
      constituting any of the above charges, then the defendants did not
      intentionally violate a known legal duty, that is, the defendants did not
      act “willfully.” The burden of proof is not on the defendants to prove
      good-faith intent because the defendant does not need to prove anything.
      The government must establish beyond a reasonable doubt that the
      defendants acted willfully as charged.

The district court’s instruction accurately set forth the law, and Benton did not show
that the law was “vague or highly debatable” so as to warrant the issuance of his
proposed instruction. See United States v. Picardi, 739 F.3d 1118, 1126-27 (8th Cir.
2014) (holding that district court did not abuse its discretion in refusing to issue
“debatable law” instruction because the issue of vagueness was reserved for the
court).

       Kesari argues that the district court erred in failing to instruct the jury that a
conviction for violation of § 1519 required a finding that the defendant acted
willfully. Although Kesari concedes that the text of § 1519 includes no willfulness
requirement, he contends that the relationship between the Act—which includes a
willfulness requirement and authorizes comparatively lenient penalties—and
§ 1519—which includes no willfulness requirement yet authorizes comparatively
harsh penalties—creates a “positive repugnancy” such that Congress must have

                                          -23-
intended for § 1519 to include a heightened mens rea requirement of willfulness.
United States v. Batchelder, 442 U.S. 114, 122 (1979). Batchelder undermines
Kesari’s argument, however, because there the Court held that without further
evidence of inconsistency, two statutes authorizing different punishments for the
same conduct may coexist. Id. Further, the Court considered whether a later-enacted,
more lenient statute should be read to implicitly repeal an earlier-passed harsher one.
Id.; see also United States v. Richardson, 8 F.3d 15, 17 (9th Cir. 1993) (per curiam)
(holding that 18 U.S.C. § 1920 narrowed § 1001, which predated § 1920 by 40 years).
Here, by contrast, Kesari makes a far less intuitive argument—that § 1519, which was
enacted after the Act and which, according to Kesari, is broader than the Act, must
have been intended to include an implicit heightened mens rea element to avoid
broadening the liability for conduct punishable under the Act. We decline to read
§ 1519 as including such an implicit element, all the more so because the cases Kesari
cites in support of his argument included a willfulness requirement. See Bryan, 524
U.S. at 188-90; Ratzlaf v. United States, 510 U.S. 135, 138-40 (1994); Cheek v.
United States, 498 U.S. 192, 194 (1991); United States v. Curran, 20 F.3d 560, 569
(3d Cir. 1994). Accordingly, we conclude that the district court did not err in refusing
to give Kesari’s proposed instructions.

                               E. Evidentiary Rulings

      “We review evidentiary rulings for clear abuse of discretion, ‘reversing only
when an improper evidentiary ruling affected the defendant’s substantial rights or had
more than a slight influence on the verdict.’” Anderson, 783 F.3d at 745 (quoting
United States v. Henley, 766 F.3d 893, 914 (8th Cir. 2014)).

                          1. Exclusion of Defense Experts

      Defendants argue that the district court erred in excluding the testimony of two
expert witnesses, David Mason and Jeff Link. Mason, a campaign consultant and

                                         -24-
former Commissioner and Commission Chairman, testified at the first trial in 2015.
During direct examination, defense counsel asked several questions regarding general
campaign-finance legal requirements, to which the district court sustained several
relevance-based objections saying to defense counsel,

      This is not the subject matter that you represented would be his
      testimony. You were very specific about what you wanted this for. . . . It
      was represented as associated with the campaigns, how hectic the
      campaigns and things like that were. That was the representation, and
      the organizational structure of campaigns, not the difficulty complying
      with the law.

After defense counsel asked Mason if there was “any confusion about the compliance
issues with vendors and sub vendors,” the court sustained another objection and
called counsel to a sidebar conference, during which the court stated,

      Confusion goes to the state of mind of another, whether it’s one person
      or a whole bunch. This gets back to the exact same concern I had last
      week about whether the Mondale Campaign sought an advisory opinion.
      Until I find out that that’s—that your client heard it and relied upon it
      and bases a good faith defense on that, it’s not relevant. Confusion
      generally is not relevant.

      The district court sustained a relevance objection when government counsel
asked Mason on cross-examination if he had ever advised a campaign that it could
report a disbursement to the Commission as an audiovisual expense when the
disbursement was for something else. Government counsel then asked Mason a series
of questions regarding the legality of paying sub-vendors through an “umbrella
vendor,” including whether the umbrella vendor would have to actually work with the
sub-vendors. On redirect examination, defense counsel asked Mason about the rules
regarding paying sub-vendors through an umbrella vendor and possible confusion
surrounding those rules. The district court overruled the government’s objections,


                                        -25-
ruling that the government had opened the door to the issue through its line of
questioning on cross-examination. Mason continued to testify on this topic during
the remainder of his testimony.

       Prior to the beginning of the second trial, the district court granted the
government’s motion in limine to exclude Mason’s testimony. It did so because
Mason’s testimony at the first trial “did not provide helpful context regarding the
inner workings of federal campaigns at all, and only arguably touched on any relevant
standard of care by alluding to general confusion,” and instead offered an
impermissible legal conclusion that the Commission regulations were confusing and
that payments to sub-vendors through an umbrella vendor did not violate these
regulations. See S. Pine Helicopters, Inc. v. Phoenix Aviation Managers, Inc., 320
F.3d 838, 841 (8th Cir. 2003) (“[E]xpert testimony on legal matters is not
admissible.”). The court accordingly excluded the evidence under Rule 403 of the
Federal Rule of Evidence, finding that the “helpfulness of Mr. Mason’s testimony to
the jury’s clear understanding of the general context of a political campaign and how
a political campaign operates is outweighed by the danger of confusion of the issues
and impermissible instruction on the law.” The court noted that it would instruct the
jury that the use of an umbrella vendor to pay sub-vendors would not alone violate
the Act and that Defendants were free to elicit testimony from other witnesses
“regarding the hectic nature of political campaigns.”

        Benton served pretrial notice that he intended to call Link as an expert witness
to testify regarding “the operating environment within federal candidate campaigns
and the customs and practices and standards of care with respect to organizational
structure;” “the customs and practices of federal candidate campaigns with respect to
paying outside consultants through the use of corporations . . . and other similar
entities;” and “the customs and practices of federal candidate campaigns with respect
to the use of vendors who subcontract for services intended for the benefit of the



                                         -26-
federal candidate campaign.” The government filed a motion in limine to exclude
Link’s testimony, which the court orally granted during trial.

       Tate contends that the district court abused its discretion in excluding the
experts’ testimony because the impermissible legal testimony that the district court
was concerned about was elicited by the government. The record shows, however,
that the testimony was elicited by both sides. As the district court noted, testimony
about the “hectic nature” and operational structure of the Paul campaign was
available from other witnesses with direct knowledge thereof, and so the court acted
well within its discretion in excluding the proposed testimony.

                         2. Admission of the $25,000 Check

       Benton argues that the district court abused its discretion in admitting evidence
of the $25,000 check because it was not relevant to the theory of conviction and that
any tangential relevance was outweighed by the danger of unfair prejudice. We
disagree. The check was relevant to show that the purpose of the payments to
Sorenson was to purchase his endorsement, rather than for “audio/visual expenses,”
as was reported to the Commission. Any potential prejudice resulting from admission
of this evidence was mitigated by the district court’s instruction that paying for an
endorsement alone is not illegal.

                            3. Admission of Cortes Email

       Kesari argues that the district court abused its discretion in admitting an email
sent from Cortes to other campaign staff. The email stated that “Dennis is not a good
guy . . . but neither is Dimitri IMO- but then again I don’t know it all so I leave it to
you.” The email also included several attachments, including the ICT invoices; one
attachment bore a lewd title. Cortes opined, “The last attachment is an email (sorry
for the lewdness) I got about a month ago- not sure who its from- my two guesses-

                                          -27-
Dennis or Dimitri using dummy accounts.” The district court did not abuse its
discretion in admitting this evidence. In any event, any prejudice to Kesari was so
slight as to render any error harmless. United States v. Falls, 117 F.3d 1075, 1077
(8th Cir. 1997).

                             F. Impeachment Evidence

       Kesari argues that the government withheld favorable information derived from
an October 9, 2015, interview between Sorenson and agents of the FBI, in violation
of the Jencks Act, 18 U.S.C. § 3500(b), and Giglio v. United States, 405 U.S. 150,
154-55 (1972).

       Kesari did not establish a violation of the Jencks Act because he has not shown
that notes of this meeting exist. The Jencks Act requires a court to order the
government, upon request by the defendant, to produce any statement in the
government’s possession which relates to the matter on which a witness called by the
government has testified on direct examination. 18 U.S.C. § 3500(b). In response
to subpoenas issued by Defendants, the government stated that Sorenson had met
with FBI agents on October 9 and that no notes were taken at the meeting. Kesari
argues that trial testimony established that notes were taken at the meeting, but that
testimony was equivocal. During the first trial, Sorenson was asked if people at the
meeting were taking notes, and he responded, “I don’t recall.” Then, when asked,
“Were [note] pads out?” Sorenson said, “Yes.” When asked “And were people
writing on those pads as you spoke to them?” he replied, “I would assume so, yes.”
During the second trial, FBI Special Agent Karen LoStracco, who attended the
October 9 meeting along with two other agents, testified, “I think I usually take at
least some notes. I don’t recall an occasion where I didn’t take notes. If I wasn’t
taking notes, somebody else was taking notes, meaning another agent.” In the
absence of any probative evidence that notes were taken at the October 9 meeting, no
Jencks Act violation was established.

                                        -28-
      Kesari argues that even if no tangible notes exist, Giglio nonetheless entitled
him to impeachment evidence from the meeting. As Kesari offers only the
speculative claim that the October 9 meeting must have produced impeachment
evidence in light of Sorenson’s penchant for dishonesty, he has not shown that any
impeachment evidence existed and thus has established no Giglio violation.

      The judgments are affirmed.
                     ______________________________




                                        -29-